Citation Nr: 0030084	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-14 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to payment of unauthorized medical expenses 
related to treatment at a private hospital on June 24 and 25, 
1997.



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran served on active duty from April 1992 to January 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 decision by the Medical Administrative 
Services (MAS) division of the VA Medical Center (VAMC) in 
Clarksburg, West Virginia that denied payment of unauthorized 
medical expenses related to treatment on June 24 and 25, 1997 
at Monongalia General Hospital in Morgantown, West Virginia.  
The case was sent to the Board by the VA RO in Pittsburgh, 
Pennsylvania.


FINDINGS OF FACT

1.  The veteran incurred unauthorized medical expenses in 
connection with treatment on June 24 and 25, 1997 at 
Monongalia General Hospital in Morgantown, West Virginia.

2.  The June 24 and 25, 1997 medical treatment at Monongalia 
General Hospital was for a medical emergency of a non-
service-connected gynecological condition; VA medical 
facilities were not feasibly available; and the treatment was 
necessary for the veteran's continuation of training in a 
vocational rehabilitation program under 38 U.S.C.A. Chapter 
31 (such Chapter 31 training was retroactively approved for a 
period which includes the time of the medical treatment).


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses in 
connection with treatment on June 24 and 25, 1997 at 
Monongalia General Hospital have been met.  38 U.S.C.A. § 
1728 (West 1991 & Supp. 2000); 38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty in the Marine Corps from 
April 1992 to January 1997.  Near the end of her service, she 
applied for service connection for various conditions, 
including gynecological disorders, and she applied for VA 
vocational rehabilitation benefits.  

The veteran underwent VA compensation examinations in March 
1997.  It was noted that there was no gynecologist or other 
doctor to conduct a scheduled VA gynecological examination.  
The veteran underwent the VA-authorized gynecological 
examination by a private doctor in May 1997.

The veteran incurred unauthorized medical expenses in 
connection with treatment at the emergency room at Monongalia 
General Hospital on June 12, 1997, and for follow-up 
treatment at a doctor's office on June 13, 1997.  This 
treatment was for a gynecological problem involving irregular 
bleeding and abdominal pain.  She continued to have problems 
and had lab work at Monongalia General Hospital on June 24, 
1997.  She was then admitted to that hospital on June 25, 
1997, and on that date her gynecological condition was 
surgically treated; she had a laparoscopy and hysteroscopy, 
with a fractional dilation and curettage and fulguration of 
endometriosis.  The postoperative diagnosis was endometriosis 
and endocervical polyps.

In July 1997 the veteran was granted service connection for 
Meniere's disease, rated 30 percent.  Service connection for 
gynecological conditions was denied.

A September 1997 determination a Vocational Rehabilitation 
and Counseling (VR&C) Officer notes that the veteran was 
enrolled in a BA degree program at the University of West 
Virginia beginning in the 1997 spring term.  The VR&C officer 
approved the veteran, retroactively to January 30, 1997, for 
induction into a program of vocational rehabilitation under 
38 U.S.C.A. Chapter 31.

In July 1998 the veteran claimed payment for unauthorized 
medical services she received during June 1997.

In November 1998 the MAS determined that the veteran was 
entitled to payment of unauthorized medical expenses related 
to private medical treatment on June 12 and June 13, 1997, 
but was not entitlement to payment of unauthorized medical 
expenses related to private medical treatment on June 24 and 
25, 1997.

In November 1998 and other correspondence, the veteran stated 
that after she was seen at the emergency room on June 12, 
1997, she continued to have severe bleeding and progression 
of endometriosis during the time between her spring a summer 
terms at the University of West Virginia.  She stated she was 
not eligible for VA treatment, as she was not yet approved 
for VA vocational rehabilitation benefits under 38 U.S.C.A. 
Chapter 31, although she was later given retroactive approval 
for Chapter 31 benefits.  She also reported that a VA 
gynecologist was not available at the VAMC in Clarksburg, and 
she did not think treatment at another VAMC could be arranged 
in time as she was in tremendous pain, weak from blood loss, 
and worried that the condition might prevent her from ever 
having children.  

II.   Analysis

The veteran seeks payment of unauthorized medical expenses 
incurred on June 24 and 25, 1997 at Monongalia General 
Hospital.  

To be entitled to payment of these unauthorized medical 
expenses, the veteran must meet all of the following 
criteria:
 
(a)  That treatment was either

(1)  for an adjudicated service-
connected disability, or

(2)  for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

(3)  for any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability, or

(4)  for any illness, injury, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C. Chapter 31 and who is 
medically determined to have been in 
need of care or treatment to make 
possible entrance into a course of 
training, or prevent interruption of 
a course of training, or hasten the 
return to a course of training which 
was interrupted by such illness, 
injury, or dental condition.

(b)  that a medical emergency existed of 
such nature that delay would have been 
hazardous to life or health; and

(c)  that no VA or Federal facilities 
were feasibly available and an attempt to 
use them beforehand, or obtain prior VA 
authorization for the services required, 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.  38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The veteran asserts that the condition requiring treatment on 
June 24 and 25, 1997 was a medical emergency.  She states 
that the treatment was not available at a VAMC because she 
had not yet been approved for Chapter 31 benefits entitling 
her to such VA treatment.  The veteran also notes that the 
VAMC in Clarksburg did not have a gynecologist on staff.  The 
record shows she was having continuing problems with 
irregular bleeding and abdominal pain from a non-service-
connected gynecological condition.  Some of the evidence 
suggests that timely treatment for the condition was 
necessary in order to avoid endangering the veteran's health, 
and that the needed treatment was not then reasonably 
available at a nearby VAMC.  Resolving reasonable doubt in 
the veteran's favor (38 U.S.C.A. § 5107(b)), the Board 
concludes that the gynecological condition involved a medical 
emergency and a VA medical facility was not feasibly 
available under the circumstances.  The Board also finds that 
the veteran required this treatment to continue or to return 
to an approved Chapter 31 vocational rehabilitation program 
(which was retroactively approved for a period encompassing 
the time of the medical treatment).

Accordingly, the Board finds that the veteran satisfies all 
the legal requirements for payment of the unauthorized 
medical expenses incurred in connection with the treatment on 
June 24 and 25, 1997 at Monongalia General Hospital.


ORDER

Payment of unauthorized medical expenses incurred at 
Monongalia General Hospital on June 24 and 25, 1997 is 
granted.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

